Citation Nr: 1118492	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-28 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left side numbness.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vision problems other than right eye hypertensive retinopathy with macular edema.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a disability manifested by pain and discomfort of the left chest and arm.

7.  Entitlement to service connection for loss of smell.

8.  Entitlement to service connection for a back disability.

9.  Entitlement to service connection for vitiligo.

10.  Entitlement to service connection for a disability manifested by a dry and sore throat.

11.  Entitlement to an initial evaluation in excess of 10 percent for tension headaches with lightheadedness and dizziness.

12.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus.

13.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

14.  Entitlement to an increased rating for a bunionectomy of the left great toe, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

(The decision below addresses the Veteran's four claims to reopen, the claim of service connection for loss of smell, and the four rating issues.  The remaining claims on appeal are addressed in the remand that follows the Board's decision, along with the underlying claim of service connection for a sinus disability.)


FINDINGS OF FACT

1.  By a January 1998 rating decision, the RO denied claims of service connection for a sinus disability, hearing loss, left side numbness, and vision problems.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's January 1998 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a sinus disability and it raises a reasonable possibility of substantiating the underlying claim.

3.  Evidence received since the RO's January 1998 decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for hearing loss; nor does it raise a reasonable possibility of substantiating the claim.

4.  Evidence received since the RO's January 1998 decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for left side numbness; nor does it raise a reasonable possibility of substantiating the claim.

5.  Evidence received since the RO's January 1998 decision relates to an unestablished fact necessary to substantiate the claim of service connection for vision problems and it raises a reasonable possibility of substantiating the underlying claim.

6.  The Veteran has hypertensive retinopathy of the left eye that was caused by service-connected hypertension.

7.  The Veteran does not have additional vision problems, including as a result of nuclear sclerotic cataracts, that are attributable to his active military service; nor are any additional vision problems proximately due to or a result of service-connected disability.

8.  The Veteran has myopia and presbyopia.

9.  The Veteran does not have loss of smell that is attributable to his active military service.

10.  Since the award of service connection, the Veteran's tension headaches with lightheadedness and dizziness have not been manifested by prostrating attacks.

11.  Since the award of service connection, the Veteran's bilateral pes planus has been manifested by no worse than mild symptoms.

12.  The Veteran's service-connected hypertension has not been manifested by readings of diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more.

13.  The Veteran's service-connected bunionectomy of the left great toe has been manifested by degenerative joint disease of the 1st metatarsophalangeal joint, pain, and limited plantar flexion with weakness and fatigue.


CONCLUSIONS OF LAW

1.  The January 1998 RO decision, which denied the Veteran's claims of service connection for a sinus disability, hearing loss, left side numbness, and vision problems, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1997).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a sinus disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence sufficient to reopen a previously denied claim of service connection for hearing loss has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence sufficient to reopen a previously denied claim of service connection for left side numbness has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  New and material evidence sufficient to reopen the previously denied claim of service connection for vision problems has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  The Veteran has hypertensive retinopathy of the left eye that is proximately due to or the result of service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2010).

7.  The Veteran does not have additional vision problems, including as a result of nuclear sclerotic cataracts, that are the result of disease or injury incurred in or aggravated during active military service; additional vision problems are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

8.  Service connection is not warranted for myopia or presbyopia.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2010).

9.  The Veteran does not have loss of smell that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

10.  The criteria for an initial rating in excess of 10 percent for service-connected tension headaches with lightheadedness and dizziness have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010).

11.  The criteria for an initial rating in excess of 10 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2010).

12.  The criteria for a rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).

13.  The criteria for a rating in excess of 10 percent for service-connected bunionectomy of the left great toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5280 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed has been accomplished to make a decision as to the four claims to reopen, the claim of service connection for loss of smell, and the four rating issues on appeal.  Through March 2008 and May 2008 notice letters, the RO notified the Veteran of the information and evidence necessary to reopen his previously denied claims of service connection for hearing loss, vision problems, left side numbness, and a sinus disability, as well as the information and evidence necessary to substantiate the underlying claims of service connection.  The notice letters told the Veteran that new and material evidence was needed to reopen the previously denied service connection claims.  New and material evidence was defined and the Veteran was told when and why the claims were previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A July 2008 notice letter notified the Veteran of the information and evidence necessary substantiate his claim of service connection for loss of smell.

In the March 2008 and May 2008 notice letters, the RO also notified the Veteran of the information and evidence necessary to substantiate the claims for an increase for service-connected hypertension and a bunionectomy of the left great toe.  He was told that the evidence must show that the disabilities had increased in severity or gotten worse.  Moreover, the March 2008, May 2008, and July 2008 notice letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In regards to the headaches and pes planus rating issues, the Veteran was notified of the information and evidence needed to substantiate his underlying claims of service connection for those two disabilities by May 2008 and July 2008 notice letters.  The Veteran was thereafter granted service connection for the two disabilities.  (Once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).)

The Board also finds that the March 2008, May 2008, and July 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues (other than the sinus disability claim that will be addressed in the remand section).  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Omaha, Nebraska.  Records from private treatment providers identified by the Veteran have also been obtained, including from the Nebraska Medical Center.

Additionally, the Veteran was provided multiple VA examinations in connection with his claims, the reports of which are of record.  The examination reports contain sufficient evidence by which to decide the claims regarding whether the Veteran has hearing loss for VA purposes and in the identification of his eye disabilities and their origin.  The reports also contain sufficient evidence by which to evaluate the Veteran's tension headaches with lightheadedness and dizziness, bilateral pes planus, hypertension, and bunionectomy of the left great toe in the context of the rating criteria.  Although a VA examination was not provided in connection with the left side numbness claim, the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the analysis section, the left side numbness claim has not been reopened; thus, an examination is not required.  Moreover, the Veteran was not afforded an examination concerning the loss of smell claim.  As detailed in the analysis section, the Board finds that a remand for a medical examination or opinion is not warranted because one is not necessary to decide that claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a hearing before the Board in June 2010, the transcript of which is of record.  The Veteran provided testimony on only some of the issues on appeal.  His representative indicated that additional statements would be submitted after the hearing.  The record was held open for 90 days to submit any additional evidence.  No such evidence was received by the Board.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of these claims on appeal that need to be obtained.  In April 2010, he indicated that he did not have any additional information or evidence to support his claims.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

A. Petition to Reopen Previously Denied Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2010).

By way of background, the Veteran initially filed applications for benefits in August 1997 that included claims of service connection for a sinus disability, hearing loss, left side numbness, and vision problems.  By a January 1998 rating decision, the RO, among other things, denied those four claims.  By a letter dated later in January 1998, the Veteran was notified of the decision.  He did not appeal and the January 1998 decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1997).

In December 2007, the Veteran petitioned to reopen the claims of service connection for hearing loss, left side numbness, and vision problems.  In April 2008, he petitioned to reopen the claim of service connection for a sinus disability.  By a September 2008 rating decision, the RO denied the Veteran's petition to reopen the claims.  The appeal of that decision is the basis for these issues that are now before the Board.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claims now under consideration is the January 1998 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As detailed below, the RO reopened the claim of service connection for vision problems as it granted service connection for right eye hypertension retinopathy with macular edema during the course of the appeal.

The evidence of record at the time of the January 1998 RO decision included:  service treatment records; examinations reports and treatment records from the Omaha VAMC, dated from October 1997 to November 1997; and applications for benefits.

Since the January 1998 decision, the new evidence that has been added to the record includes:  examination reports and treatment records from the Omaha VAMC, dated from March 2001 to February 2010; private treatment records from the Nebraska Medical Center, dated from July 1998 to April 2008; treatment records from Midwest Dermatology, dated from September 2009 to November 2009; June 2010 hearing testimony from the Veteran and his wife; and statements from the Veteran, his wife, C.M, and his representative.

1. Sinus Disability

In the January 1998 rating decision denying the claim of service connection for a sinus disability, the RO determined that the Veteran had not been diagnosed with a chronic sinus condition.  The RO acknowledged that the Veteran had been treated for sinusitis and rhinitis during military service, but concluded that the current disability element of the claim had not been substantiated.  

An October 1997 VA sinus examination noted that the Veteran had a history of sinus congestion for 2 to 3 years.  His symptoms included rhinorrhea, stopped up nose, and post nasal drip.  There was no obstruction on examination and the diagnosis was "sinus congestion."  The examiner commented that the Veteran's problem involved the nose and sinuses, and that it was an ongoing problem.  The same examiner conducted a general VA physical examination also in October 1997.  The examiner listed chronic "sinus congestion" as a diagnosis.  The new evidence includes treatment records from ENT clinic at the Omaha VAMC dated in December 2006 and October 2008.  The records reflect that the Veteran has allergic rhinitis and has been followed for chronic sinusitis.

This new evidence appears to establish that the Veteran has a current sinus disability.  This type of evidence was not previously of record when the prior decision was made.  That is, the previous evidence only showed that the Veteran had "sinus congestion."  As a result, the Board finds that the additional VA treatment records constitute new and material evidence in connection with the claim of service connection for a sinus disability.  The evidence is new because it was not previously before VA decision makers.  It is also material because it is supporting evidence of the current disability element of the service connection claim.  The evidence is not dispositive as to the origin of the sinus disability, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim when considered with the previous evidence of record.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (a claimant is not required to provide an adequate medical nexus opinion to reopen a claim if new and material evidence has been submitted pertaining to an unestablished fact such as current disability).  Accordingly, the claim of service connection for a sinus disability is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

2. Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

In the January 1998 rating decision denying the claim of service connection for hearing loss, the RO determined that the Veteran had normal hearing both during service and after service.

The evidence at the time of the January 1998 decision included an October 1997 VA audiological examination.  The Veteran complained of difficulty hearing.  He reported that he was exposed to noise during military service when he was in a small computer room environment.  Examination revealed puretone testing within normal limits and good speech recognition.  The examiner stated that the Veteran's hearing was within normal limits.

A review of the new evidence reveals that the Veteran continues to have normal hearing.  He underwent VA audiological examination in April 2009.  The Veteran reported in-service noise exposure of war games, M16, simulator noise, vehicles, and data processing near a giant printer.  Puretone thresholds and speech recognition scores did not reflect impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran as clinically normal.

At his hearing, the Veteran presented testimony on only some of the issues on appeal.  Hearing loss was not one of them.  His representative indicated that additional statements would be provided during the 90-day extension for submitting evidence.  However, no such evidence was submitted.

In view of this evidence, the Board finds that the new medical evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection for hearing loss; nor does it raise a reasonable possibility of substantiating the claim.  The claim was denied on account of a lack of a current disability.  The evidence continues to show that the Veteran has normal hearing.  Consequently, the new evidence is not sufficient to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3. Left Side Numbness

In the January 1998 rating decision denying the claim of service connection for left side numbness, the RO determined that the Veteran had not been diagnosed with a chronic condition.  The RO acknowledged that post-service VA examinations noted that the Veteran had complained of numbness in his left hip to his knee for about 3 to 4 years, and that there was a possible slight decrease in pin prick sensation in the left upper lateral thigh.  A VA examiner stated that the Veteran had mild subjective sensory disturbance, possibly secondary to sciatic nerve pressure. The RO found that the Veteran's service treatment records were negative for references to left side numbness and that the current disability element of the claim had not been substantiated.

(The Board notes that the Veteran has been granted service connection for multiple disabilities of the left lower extremity.  In January 1998, service connection was awarded for muscular strain of the left hip, degenerative changes of the left knee status post fibula and tibia fracture, and bunionectomy of the left great toe.  In September 2009, service connection was awarded for left ankle strain.  The Board will address the left side numbness claim as a separate claim from these four disabilities affecting the left lower extremity for which service connection has already been granted.)

The new evidence generally does not reference recent treatment for left side numbness.  A November 2001 record from the Nebraska Medical Center notes a complaint of numbness in the legs.  At his hearing, the Veteran presented testimony on only some of the issues on appeal.  Left side numbness was not one of them.  His representative indicated that additional statements would be provided during the 90-day extension for submitting evidence.  However, no such evidence was submitted.

In view of this evidence, the Board finds that the new medical evidence does not related to an unestablished fact necessary to substantiate the claim of service connection left side numbness; nor does it raise a reasonable possibility of substantiating the claim.  The claim was primarily denied on account of a lack of a current disability.  The new evidence does not show that the Veteran has a disability manifested by left side numbness.  To the extent the Veteran has a complaint of left side numbness, this type of evidence is redundant of the evidence that was in existence at the time of the January 1998 decision.  Consequently, the new evidence is not sufficient to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


4. Vision Problems

In the January 1998 rating decision denying the claim of service connection for vision problems, the RO determined that the Veteran had no diagnosis pertaining to the eyes other than congenital problems.  Notably, refractive error is generally not a disability for which compensation may be authorized because it is not a disease or injury within the meaning of applicable law.  38 C.F.R. §§ 3.303(c), 4.9 (2010).

A November 1997 VA examination of the eyes noted that the Veteran had a complaint of poor vision for 3 to 4 years.  His corrected distant vision was 20/20 bilaterally.  His corrected near vision was 20/25 bilaterally.  There was no diplopia or visual field deficit.  The diagnoses were refractive error and mild retinal pigment changes.

During the pendency of the claim on appeal, the Veteran was diagnosed with hypertensive retinopathy and central retinal vein occlusion (CRVO) of the right eye secondary to his service-connected hypertension.  Additionally, there was macular edema of the right eye secondary to CRVO and ocular hypertension of the right eye secondary to a steroid injection as treatment for CRVO.  By an August 2009 rating decision, the RO reopened the claim and granted service connection for hypertensive retinopathy with a history of central vein occlusion of the right eye as secondary to hypertension.  In February 2010, the RO added macular edema to the characterization of the service-connected right eye disability.

The evidence added to the record since the January 1998 decision includes a February 2010 VA eye examination.  A list of diagnoses includes bilateral hypertensive retinopathy and bilateral nuclear sclerotic cataracts, as well as myopia and presbyopia.  

This new evidence establishes that the Veteran has a current disability affecting the left eye other than refractive error.  The February 2010 VA examiner indicated that the Veteran's hypertensive retinopathy and nuclear sclerotic cataracts were bilateral disabilities.  Thus, the evidence shows that the Veteran has an eye disability other than what the RO granted service connection for during the pendency of the claim on appeal.  This type of evidence was not previously of record when the prior decision was made.  That is, the previous evidence only showed that the Veteran had congenital eye problems, such as refractive error.  As a result, the Board finds that the February 2010 VA examination constitutes new and material evidence in connection with the claim of service connection for vision problems even when excluding the right eye disabilities for which service connection has been granted.  The evidence is new because it was not previously before VA decision makers.  It is also material because it is supporting evidence of the current disability element of the service connection claim.  The evidence is not dispositive as to the origin of any left eye disability, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim when considered with the previous evidence of record.  See Shade, 24 Vet. App. at 118-19.  Accordingly, the claim of service connection for vision problems is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5. Conclusion

Under these circumstances, the Board concludes that new and material evidence has not been received in regards to the claims of service connection for hearing loss and left side numbness; hence, the requirements to reopen the two claims have not been met, and the appeals must be denied.  As new and material evidence to reopen the finally disallowed claims has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  The claim of service connection for vision problems is reopened and addressed on the merits in the next section.  The claim of service connection for a sinus disability is reopened and the underlying claim is addressed in the remand that follows the Board's decision.


B. Service Connection Claims

1. Vision Problems

The Veteran's service treatment records document complaints of trouble seeing as early as October 1981.  He received prescription glasses at that time.  Subsequently, the Veteran was seen for complaints of vision problems and decreased visual acuity on multiple occasions throughout his active military service.  Generally, he was diagnosed with myopia.  His visual acuity was regularly noted as corrected to 20/20 bilaterally, and never worse than 20/30 in either eye.  The eye portion of his March 1997 separation examination was normal and his visual acuity was corrected to 20/20 bilaterally.

Other than the documented refractive error, the service treatment records are negative for any other eye problems or an indication that there was trauma to the eyes.  The Veteran has not identified any in-service injury, disease, or event to which any current eye problems could possibly be related.  At his hearing, the Veteran presented testimony on only some of the issues on appeal.  Vision problems were not among them.  His representative indicated that additional statements would be provided during the 90-day extension for submitting evidence.  However, no such evidence was submitted.

Post-service treatment records from the Nebraska Medical Center reflect corrected visual acuity to no worse than 20/30 in either eye.  In April 2007, the Veteran began to seek regular treatment in the eye clinic at the Omaha VAMC.  He was suspected to have primary open-angled glaucoma.  The Veteran was first suspected of having hypertensive retinopathy in April 2009.  Later in April 2009, he was diagnosed with hypertensive retinopathy in both eyes.  In June 2009, he received a steroid injection in only the right eye for treatment.  A VA physician, Dr. T.F., reviewed the Veteran's claims file in July 2009 to address the matter.  Dr. T.F. determined that the Veteran had hypertensive retinopathy and CRVO of the right eye and that the condition was most likely caused by the Veteran's hypertension.  Dr. T.F. did not address the left eye.  

In February 2010, the Veteran underwent VA examination of the eyes.  Dr. T.F. conducted the examination.  The Veteran had corrected distant vision to 20/60 in the right eye and 20/25 in the left eye.  He had corrected near vision to 20/30 in the right eye and 20/25 in the left eye.  After reviewing the claims file again and examining the Veteran, Dr. T.F. provided diagnoses of CRVO of the right eye, macular edema of the right eye, ocular hypertension of the right eye believed to be secondary to the steroid injection, bilateral hypertensive retinopathy, bilateral nuclear sclerotic cataracts as age related, myopia corrected with glasses, and presbyopia corrected with glasses and age related.

As service connection has already been awarded for right eye hypertensive retinopathy, CRVO, and macular edema, the Board will not address those eye disabilities.  However, both the VA treatment records and the February 2010 VA examination indicate that the Veteran's hypertensive retinopathy is not limited solely to the right eye.  In fact, it is a bilateral disability.  The previous grant of service connection in regards to hypertensive retinopathy applied only to the right eye.  Based on this evidence, the Board finds that the Veteran also has hypertensive retinopathy of the left eye that was caused by service-connected hypertension.  Therefore, service connection is warranted for hypertensive retinopathy of the left eye on a secondary basis.  See 38 C.F.R. § 3.310.

In regards to cataracts, the evidence does not indicate that the nuclear sclerotic cataracts are related to an in-service injury, disease, or event.  Instead, Dr. T.F. made note that the cataracts were age related.  Additionally, the Veteran was first suspected of having cataracts in 2007, approximately 10 years after separation from military service.  Moreover, as noted previously, the service treatment records are negative for eye problems other than for myopia and the Veteran has not pointed to any type of injury, disease, or event, that occurred during military service such as eye trauma.  As such, a remand is not necessary for a VA medical opinion.  McLendon, 20 Vet. App. at 81.  In consideration of this evidence, the Board finds that the Veteran does not have nuclear sclerotic cataracts attributable to his active military service.  Also, as opposed to the retinopathy, CRVO, and macular edema, there is no indication that the Veteran's cataracts are in any way related to his service-connected hypertension.  Thus, the Board finds that the Veteran's nuclear sclerotic cataracts were not proximately caused by or the result of service-connected disability.  In light of these findings, the Board concludes that service connection is not warranted for nuclear sclerotic cataracts on a direct or secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310.

As noted previously, refractive error is generally not a disability for which compensation may be authorized because it is not a disease or injury within the meaning of applicable law.  38 C.F.R. §§ 3.303(c), 4.9.  Accordingly, although the Veteran was treated for myopia during service and he has also developed presbyopia, service connection is not warranted for either of those eye disabilities as a matter of law.

2. Loss of Smell

Post-service treatment records from the ENT clinic at the Omaha VAMC, dated since December 2006, document complaints of loss of smell.  The assessment was hyposmia.  A July 2007 record indicated that the Veteran's reduction in smell had occurred during the past year.  An April 2008 record noted that the Veteran had a reduction in his sense of smell and that there was no evidence of trauma to the nose.  Based on this information, the evidence tends to establish the existence of the claimed disability.

In May 2008, the Veteran stated that he wanted "some loss of smell" to be part of his service connection claims.  However, he has not provided any indication of how his loss of smell is attributable to his military service.  The Veteran has not identified any in-service injury, disease, or event to which the loss of smell could possibly be related.  Additionally, at his hearing, the Veteran presented testimony on only some of the issues on appeal.  Loss of smell was not one of them.  His representative indicated that additional statements would be provided during the 90-day extension for submitting evidence.  However, no such evidence was submitted.

The service treatment records are negative for complaints of or treatment for loss of smell.  Additionally, there is no suggestion that the Veteran experienced any trauma to his nose during military service.  The evidence tends to show that the Veteran has loss of smell, but that the problems initially began in 2006, which was approximately 9 years after his separation from military service.  Thus, the evidence does not establish that an event, injury, or disease occurred in service pertaining to loss of smell, and the evidence simply does not indicate that the Veteran's loss of smell may be related to military service.  Without such evidence, a remand for a VA examination in conjunction with the claim is not necessary.  See McLendon, 20 Vet. App. at 81.  In consideration of the evidence of record, the Board finds that the Veteran does not have loss of smell that is attributable to his active military service.  In view of this finding, the Board concludes that service connection is not warranted for loss of smell.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

3. Conclusion

For the foregoing reasons, the Board finds that service connection is warranted for hypertensive retinopathy of the left eye.  However, the claim of service connection for additional vision problems, including as a result of nuclear sclerotic cataracts, myopia, and presbyopia must be denied.  Additionally, the claim of service connection for loss of smell must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

C. Rating Issues

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This applies to the rating issues pertaining to tension headaches with lightheadedness and dizziness, and bilateral pes planus.

Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  Consideration of the appropriateness of a staged rating is also required in these types of claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  This applies to the rating issues pertaining to hypertension and a bunionectomy of the left great toe.

1. Tension Headaches with Lightheadedness and Dizziness

Since the award of service connection, the Veteran's tension headaches with lightheadedness and dizziness have been evaluated as 10 percent disabling under Diagnostic Code 8100 for "migraine headaches."  That diagnostic code provides that a 50 percent rating is warranted for migraines with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for migraines with less frequent attacks.  38 C.F.R. § 4.124a (Diagnostic Code 8100) (2010).

A review of the evidence relevant to the rating period on appeal reveals that the Veteran underwent VA neurologic examination in September 2008.  The examiner reviewed the claims file and examined the Veteran.  The Veteran reported experiencing problems of headaches and dizziness that were intermittent with remissions.  It was noted that the headaches occurred once every two months.  It was also noted that the attacks of headaches were not prostrating and that ordinary activity was possible.  The examiner found no neurological deficits on examination and a diagnosis of tension headaches/dizziness was provided.

An October 2008 VA treatment record notes a complaint of occipital headaches, but there are no detailed comments as to the frequency or severity of the headaches in the treatment records.  At his hearing, the Veteran presented testimony on only some of the issues on appeal.  Headaches were not among them.  His representative indicated that additional evidence would be provided during the 90-day extension for submitting evidence.  The evidence was to specifically contain a 30- or 60-day diary regarding the Veteran's headaches.  However, no such diary was submitted.  The Veteran has not submitted any statements on the matter other than when he stated he had "occasional headaches" when he filed for service connection in May 2008.  Thus, the September 2008 VA examination report contains the best evidence for deciding the claim.

Based on the evidence of record, and primarily the September 2008 VA examination report, the Board finds that an initial rating in excess of 10 percent is not warranted at any point since the award of service connection.  See Fenderson, 12 Vet. App. at 126.  Higher ratings of 30 and 50 percent both presuppose that the headaches result in characteristic prostrating attacks.  As noted by the examiner, the Veteran's headache attacks are not prostrating in nature.  Thus, even the criteria for a 10 percent rating are not met, which also require prostrating attacks.  In any case, the higher ratings require a frequency of at least once every month, which has not been shown.  Therefore, the Veteran's tension headaches with lightheadedness and dizziness do not manifest in the frequency or severity necessary for a higher rating.  See 38 C.F.R. § 4.124a (Diagnostic Code 8100).


2. Bilateral Pes Planus

Since the award of service connection, the Veteran's service-connected bilateral pes planus has been evaluated as 10 percent disabling under Diagnostic Code 5276 for "acquired flat feet."  Under that diagnostic code, a noncompensable rating is warranted for mild symptoms that are relieved by a built-up shoe or arch support.  A 10 percent rating is warranted for moderate symptoms, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe symptoms, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  A 50 percent rating is warranted for pronounced symptoms, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (Diagnostic Code 5276) (2010).

At his hearing, the Veteran stated that he experiences painful cramps in the middle of his feet and that he wears inserts to relieve the symptoms.  In May 2008, he underwent VA examination of the feet.  The examiner reviewed the claims file and examined the Veteran.  The Veteran reported experiencing symptoms of pain, cramping, and stiffness.  The examiner noted that the Veteran used inserts and larger shoes to help treat the problems.  X-rays of the feet showed "mild" bilateral pes planus.  The examiner diagnosed the Veteran with "moderate" bilateral pes planus.  The examiner noted that there were no other foot deformities or Achilles problems.  It was also noted that there were no significant effects on the Veteran's activities of daily living other than participating in sports.

Although the pes planus was considered to be "mild" on x-ray, the VA examiner characterized the disability as "moderate" after examining the Veteran and reviewing the evidence in the claims file.  "Moderate" bilateral pes planus is contemplated by the 10 percent rating that was initially assigned.  There is no indication in the May 2008 examination report that the examiner felt that the pes planus was either "severe" or "pronounced."  Additionally, the symptoms of associated pain and cramping, along with relief from shoe inserts, are set forth in the criteria for a noncompensable or 10 percent rating.

More severe symptoms, such as objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, or no improvement by orthopedic shoes or appliances have not been shown by the evidence, including the May 2008 examination report, VA treatment records, or the Veteran's own statements.  Without sufficient evidence that the Veteran's bilateral pes planus has resulted in severe or pronounced symptomatology, an initial rating in excess of 10 percent is not warranted at any point since the award of service connection.  See 38 C.F.R. § 4.71a (Diagnostic Code 5276); Fenderson, 12 Vet. App. at 126.

3. Hypertension

The Veteran's service-connected hypertension has been evaluated under Diagnostic Code 7101 for "hypertensive vascular disease (hypertension and isolated systolic hypertension)."  That diagnostic code provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (Diagnostic Code 7101) (2010).

The evidence of record shows that the Veteran was diagnosed and treated for high blood pressure and hypertension during military service.  He has been treated with blood pressure medications since that time.  At his hearing, the Veteran presented testimony on only some of the issues on appeal.  Hypertension was not one of them.  His representative indicated that additional statements would be provided during the 90-day extension for submitting evidence.  However, no such evidence was submitted.

A review of the evidence of record relevant to the rating period on appeal does not show that the Veteran's hypertension has resulted in diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The Veteran's blood pressure was taken at a VA examination in April 2008 and he was diagnosed with hypertension.  Three readings at that time were 180/110, 182/110, and 180/110.  Although diastolic pressure was read as 110 at the examination, all of the other blood pressure readings of record prior to and after the examination do not reflect such a reading.  Four blood pressure readings taken at the Omaha VAMC in the course of treatment prior to the examination, dating from July 2007 to April 2009, showed diastolic pressure to be no higher than 88.  Seven blood pressure readings taken at the Omaha VAMC in the course of treatment after the examination, dating from October 2008 to February 2010, showed diastolic pressure to be no higher than 103.  The most recent diastolic reading was 81.  Thus, the fact that a diastolic reading of 110 was evident on only one occasion, and not evident on 11 other occasions, tends to show that the Veteran has not had diastolic pressure predominantly 110 or more.  Moreover, a systolic reading of 200 or more has not been shown during the rating period.  The highest systolic readings were also taken during the April 2008 examination.

During the rating period, blood pressure readings have been regularly documented in the VA treatment records.  The numerous blood pressure readings do not reflect that the Veteran's systolic pressure has been predominantly 200 or more or that diastolic pressure has been predominantly 110 or more.  It appears that these readings were made by trained clinicians and are probative as to the Veteran's predominant blood pressure.  The current rating already contemplates the use of medication to control the disease.  Without sufficient evidence that the Veteran's hypertension has resulted in diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more, a rating in excess of 10 percent is not warranted for hypertension at any time during the rating period.  See 38 C.F.R. § 4.104 (Diagnostic Code 7101); Hart, 21 Vet. App. at 509-10.

4. Bunionectomy of the Left Great Toe

The Veteran underwent a bunionectomy of the left great toe during military service.  At his hearing, the Veteran stated that he still experiences pain in the area of the bunionectomy and that a pin was taken out.

The disability has been evaluated as 10 percent disabling as analogous to Diagnostic Code 5280 for "hallux valgus."  Under that diagnostic code, a 10 percent rating is warranted for each foot with severe hallux valgus, if equivalent to amputation of the great toe, or for each foot with hallux valgus when operated on with resection of metatarsal head.  38 C.F.R. § 4.71a (Diagnostic Code 5280).  

VA treatment records include a February 2008 entry of a complaint of left bunion pain.  As noted previously, the Veteran underwent VA examination of the foot in May 2008 that also addressed his pes planus.  The Veteran complained of pain in the left big toe and it was noted that inserts and larger shoes helped to relieve the pain.  Examination revealed mild tenderness over the left big toe and metatarsophalangeal (MTP) joint.  X-rays showed a prior left bunionectomy and mild degenerative joint disease of the 1st MTP joint.  The examiner stated that the degenerative joint disease was likely secondary to the bunionectomy.  Range of motion was 25 degrees of dorsiflexion for each big toe, but 60 degrees of plantar flexion on the left compared to 70 degrees on the right.  The examiner noted that repetitive motion did not result in any additional limitation of motion or pain.  However, there was some mild weakness and fatigue in the left big toe.

The Board notes that the Veteran has already been awarded the maximum schedular rating under Diagnostic Code 5280.  Although the evidence does not suggest that the Veteran's disability is equivalent to an amputation of the left great toe as he retains nearly full range of motion of the toe, given the history of an operation and the residual pain, a 10 percent rating under the diagnostic code appropriately contemplates his symptomatology.  Because a 10 percent rating is the maximum schedular rating under this diagnostic code, a schedular rating in excess of 10 percent is not permissible under Diagnostic Code 5280.

Given that the VA examiner indicated that the degenerative joint disease of the 1st MTP joint is associated with the bunionectomy, consideration of an evaluation under Diagnostic Code 5003 for "degenerative arthritis" is appropriate.  Under that diagnostic code, the disability is rated on the basis of limitation of motion of the affected joint.  The rating schedule does not expressly provide for rating limitation of motion of a toe.  However, when evaluating degenerative arthritis, a 10 percent rating is for application when limitation of motion of a major joint or group of minor joints is noncompensable.  See 38 C.F.R. § 4.71a (Diagnostic Code 5003).  Thus, a 10 percent rating would be appropriate under Diagnostic Code 5003 as the Veteran has reduced plantar flexion in the left great toe with weakness and fatigue on repetitive motion.  However, evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Thus, the 10 percent rating that has already been assigned contemplates the limited motion with weakness and fatigue.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

A higher rating is not warranted under any other diagnostic code for evaluating the foot.  The Veteran is already service connected for pes planus and a separate rating has been assigned.  See 38 C.F.R. § 4.71a (Diagnostic Code 5276).  Additionally, the evidence does not suggest that the bunionectomy resulted in claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5278 and 5283).  Furthermore, to the extent the left bunionectomy may be considered an "other foot injury," the evidence does not reflect moderately severe or severe impairment.  See 38 C.F.R. § 4.71a (Diagnostic Code 5284).  Both the degenerative joint disease and the tenderness over the affected area were described as mild in the May 2008 VA examination report.  Therefore, a rating in excess of 10 percent is not warranted for a bunionectomy of the left great toe at any time during the rating period.  Hart, 21 Vet. App. at 509-10.

5. Conclusion

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's tension headaches with lightheadedness and dizziness, bilateral pes planus, hypertension, or bunionectomy of the left great toe has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claims for a rating in excess of 10 percent for tension headaches with lightheadedness and dizziness, bilateral pes planus, hypertension, and bunionectomy of the left great toe must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The Veteran's claim of service connection for a sinus disability is reopened; to this limited extent, the appeal of this issue is granted.

The petition to reopen a claim of service connection for hearing loss is denied.

The petition to reopen a claim of service connection for left side numbness is denied.

The Veteran's claim of service connection for vision problems is reopened; service connection for hypertensive retinopathy of the left eye is granted.

Service connection for additional vision problems, including as a result of nuclear sclerotic cataracts, myopia, or presbyopia, is denied.

Service connection for loss of smell is denied.

An initial evaluation in excess of 10 percent for tension headaches with lightheadedness and dizziness is denied.

An initial evaluation in excess of 10 percent for bilateral pes planus is denied.

An increased rating for hypertension is denied.

An increased rating for a bunionectomy of the left great toe is denied.


REMAND

The Board finds that additional development is necessary in regards to the reopened claim of service connection for a sinus disability, and the claims of service connection for sleep apnea, a disability manifested by pain and discomfort of the left chest and arm, a back disability, vitiligo, and a disability manifested by a dry and sore throat.

In regards to the reopened claim of service connection for a sinus disability, as noted previously, the evidence tends to show that the Veteran has a current sinus disability-allergic rhinitis and/or sinusitis.

The service treatment records document numerous instances of complaints of nasal congestion and sinus problems.  In February 1981, the Veteran was seen for congestion.  He was assessed with an upper respiratory infection.  In May 1988, he was seen for nasal congestion.  The assessment was an upper respiratory infection. In January 1990, the Veteran complained of a sore throat.  The assessment was respiratory infection versus sinusitis versus pharyingitis.  In February 1990, he was treated for sinusitis.  A January 1995 entry reflects that the Veteran was being treated for allergic versus non-allergic rhinitis.  In October 1996, he was seen for nasal congestion.  The assessment was again an upper respiratory infection.  At his March 1997 separation examination, the Veteran reported having a history of sinusitis.

The Veteran has not yet been afforded an examination in connection with this claim.  Given that the evidence establishes in-service treatment for possible sinus symptoms, a current disability or recurrent symptoms, and at least an indication that the two may be linked, the claim must be remanded to schedule the Veteran for a VA examination.  See McLendon, 20 Vet. App. at 81.  In addition to identifying any current sinus disability, an opinion should be provided as to whether the Veteran has a sinus disability that is attributable to his active military service.

With respect to the claim of service connection for sleep apnea, the Veteran testified that he has been diagnosed with sleep apnea and that he uses a CPAP machine.  He never knew he had the problem until a sleep study was performed.  The Veteran recalled that his ex-wife complained of him snoring in the 1980s.  VA treatment records show a new diagnosis of obstructive sleep apnea in September 2007 and that the Veteran was prescribed a CPAP machine in October 2007.

The service treatment records do not contain a diagnosis of sleep apnea.  However, the records document complaints regarding sleep problems.  A February 1994 entry reflects that the Veteran reported that he had not slept for years.  Later that month, it was noted that he had insomnia as a result of a relationship breakup.  In March 1995, he complained of sleep problems.  When the Veteran reported his medical history in August 1996, he indicated that he had a history of trouble sleeping.  After service, at an October 1997 VA "chronic fatigue syndrome" examination, the Veteran reported that he had sleep restlessness.  A July 1998 treatment record from the Nebraska Medical Center noted that the Veteran had daytime sleepiness.  It was also noted at that time that the Veteran was unsure about sleep apnea and that his girlfriend stated that he was a very loud breather.

The Veteran has not yet been afforded an examination in connection with this claim.  Given that the evidence establishes in-service treatment for sleep problems, a current diagnosis of sleep apnea, and at least an indication that the two may be linked, the claim must be remanded to schedule the Veteran for a VA examination.  See McLendon, 20 Vet. App. at 81.  In addition to identifying any sleep apnea, an opinion should be provided as to whether the Veteran has sleep apnea that is attributable to his active military service.

The Veteran has filed a claim of service connection for a disability manifested by pain and discomfort of the left chest and arm.  Although no diagnosis has been made, he testified that he has experienced the symptoms since the time of two motor vehicle accidents (MVAs) that occurred during military service.  The service treatment records indicate that the Veteran was involved in a MVA in both August 1993 and February 1994.  There was no specific reference to chest or left arm pain.  Additionally, no disability related to the heart was noted during service.  However, a September 1989 electrocardiogram (ECG) showed a "possible infarct."  September 1996 and February 1997 ECGs were "borderline."  

Post-service medical records include a September 1997 VA treatment record noting a complaint of atypical chest pain.  In October 1997, the Veteran underwent VA heart examination.  A history of an episode of chest pain was noted but there was no etiology.  An ECG was normal and the Veteran was assessed with atypical chest pain by history with no cardiac etiology.  Private treatment records from the Nebraska Medical Center, dating from July 1998 to February 2010, reference atypical chest pain and tightness in the chest.  Cardiovascular testing was generally normal and atherosclerosis was expressly not found.

The Veteran has not yet been afforded an examination in connection with this claim.  Given that the evidence establishes two MVAs as in-service injuries, that there is evidence of recurrent symptoms, and at least an indication that the two may be linked, the claim must be remanded to schedule the Veteran for a VA examination.  See McLendon, 20 Vet. App. at 81.  In addition to identifying any current disability manifested by pain and discomfort of the left chest and arm, an opinion should be provided as to whether the Veteran has such a disability that is attributable to his active military service.

In regards to the claim of service connection for a back disability, the Veteran testified that he has experienced back pain since the two in-service MVAs.  He contends that any current back disability is a result of the in-service injuries.  As noted previously, the service records indicate that the Veteran was treated for injuries following MVAs in August 1993 and February 1994.  Unlike the chest pain claim, the service treatment records show that he was treated for back pain following the MVAs.  In March 1994, he was diagnosed with back strain.

Post-service treatment records show treatment for low back pain at the Omaha VAMC as early as May 2008.  The Veteran was assessed with mechanical low back strain.  In April 2009, he underwent VA examination of his spine.  The examiner noted that in-service MVAs and the treatment for low back pain, and he diagnosed the Veteran with low back strain.  The examiner gave the opinion, however, that the current low back strain was less likely as not related to military service because x-rays were surprisingly normal.  The examiner stated that he would have expected to see evidence of degenerative changes on x-ray if there was a lasting effect.

Subsequent to the VA examination, the Veteran was seen in January 2009 for low back pain that he reported had been present for 20 years.  An MRI of the lumbar spine revealed degenerative spondylosis with stenosis at L4-5, disc protrusion and narrowing at L4-5, and congenital narrowing.  The Veteran was told that he had "a lot of arthritis" and perhaps a pinched nerve.  He continued to seek treatment for low back pain throughout 2009.  A June 2009 record indicated that he had low back pain secondary to lifting a box.  

Although the Veteran was provided an examination in connection with this claim, the Board finds that the Veteran should be scheduled for another VA examination of his spine.  The primary rationale for the May 2008 examiner's opinion was that degenerative changes were not evident.  Since that opinion, various degenerative problems were identified by MRI.  Therefore, on remand, the Veteran's current back disabilities should be identified and another opinion should be provided as to whether the Veteran has any back disability that is attributable to his active military service, including the in-service strain or MVAs.

(The Board notes that, by a September 2009 rating decision, the Veteran was granted service connection for a scar on his low back status post lipoma removal.  This disability affecting the back relates to a skin problem compared to the claim on appeal that pertains to a musculoskeletal problem.  Thus, the Board considers the two claims to be separate and distinct.)

With respect to the claim of service connection for vitiligo, the Veteran testified that he noticed skin problems on his feet and left hand during military service but that he did not think much of it at the time.  He recalled that, after service, the vitiligo began to show up more and over other parts of his body.  The Veteran's wife and his cousin, C.M., stated that they noticed spots on his feet and ankles, and that it spread to other parts of his body and his face.

Post-service treatment records show a diagnosis of, and treatment for, vitiligo.  A September 2002 record from the Nebraska Medical Center noted a history of vitiligo since May 2001.  A March 2001 VA treatment record indicated that the Veteran developed vitiligo one and a half years earlier, which would be approximately September 1999.  A November 2000 record from the Nebraska Medical Center indicated an onset of "last summer," which could be the summer of 1999.

Although these treatment records are indicative of a post-service onset, the service treatment records nonetheless contain multiple entries that note complaints of skin problems.  An October 1985 record noted a patchy rash on the chest and forehead.  In March 1988 and January 1989, the Veteran was seen for a rash on the neck.   In October 1993, he complained of a rash on the head.  Even though a diagnosis of vitiligo is not evident from the service treatment records, the records at the least show treatment for skin problems that may be similar to the Veteran's current complaints.

The Veteran has not yet been afforded an examination in connection with this claim.  Given that the evidence establishes in-service treatment for skin problems, a current disability in vitiligo, and at least an indication that the two may be linked, the claim must be remanded to schedule the Veteran for a VA examination.  See McLendon, 20 Vet. App. at 81.  In addition to identifying any current skin disability, an opinion should be provided as to whether the Veteran has a skin disability, including vitiligo, that is attributable to his active military service.

The Veteran has filed a claim of service connection for a disability manifested by a dry and sore throat.  He testified that he sometimes wakes up and his throat burns.  He believes it may be acid reflux.  Although the Veteran does not seek regular treatment for the problems, VA records include a December 2006 entry with an assessment of larynopharyngeal reflux.

The Veteran did not identify any in-service injury, disease, or event to which his current throat problems may be related.  However, the service treatment records contain entries pertaining to throat problems.  In March 1979, the Veteran was treated for a sore throat and the impression was pharyngitis.  He was also seen for a sore throat in October 1979.  In September 1980, the Veteran had a sore throat.  An upper respiratory infection was diagnosed.  He was again seen for a sore throat in January 1990.  The assessment was respiratory infection versus sinusitis versus pharyngitis.  In May 1996, the Veteran complained of throat problems and the assessment was questionable pharyngitis.  It was also noted that there may be some vocal cord problems secondary to reflux.  Additionally, at an October 1997 VA "chronic fatigue syndrome" examination, it was noted that the Veteran had a history of a sore throat in the past year.

The Veteran has not yet been afforded an examination in connection with this claim.  Given that the evidence establishes in-service treatment for sore throat problems, that there is evidence of recurrent symptoms, and at least an indication that the two may be linked, the claim must be remanded to schedule the Veteran for a VA examination.  See McLendon, 20 Vet. App. at 81.  In addition to identifying any current disability manifested by a dry and sore throat, an opinion should be provided as to whether the Veteran has such a disability that is attributable to his active military service.

It appears that the Veteran continues to receive regular treatment at the Omaha VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since February 2010) from the Omaha VAMC and associate the records with the claims folder.

2.  Schedule the Veteran for appropriate VA examinations in conjunction with his claims of service connection for a sinus disability, sleep apnea, a disability manifested by pain and discomfort of the left chest and arm, a back disability, vitiligo, and a disability manifested by a dry and sore throat.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiners.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  All opinions should be set forth in detail and explained in the context of the record.  (Because, by its very nature, a medical opinion is just that--an opinion rather than a statement of certainty--the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.  An opinion should be provided even if some speculation is required.)

Sinus disability:  The designated examiner should identify the Veteran's sinus disabilities, including whether he has allergic rhinitis and/or sinusitis.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has a current sinus disability that had its onset during, or is otherwise related to his active military service, particularly the in-service complaints of nasal congestion and sinus problems described in the section above.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.

Sleep apnea:  The designated examiner should confirm that the Veteran has sleep apnea or other similar sleep disorder.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has a sleep disorder such as sleep apnea that had its onset during, or is otherwise related to his active military service, particularly the in-service complaints of sleep problems described in the section above.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.

Pain and discomfort of the left chest and arm:  The designated examiner should determine whether the Veteran has a chronic disability that is manifested by pain and discomfort of the left chest and arm.  If a disability is identified, based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has such a disability that had its onset during, or is otherwise related to his active military service, particularly the in-service motor vehicle accidents described in the section above.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.

Back disability:  The designated examiner should identify the Veteran's back disabilities, including whether he has low back strain and/or any degenerative problems affecting the spine joints and discs.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has a current back disability that had its onset during, or is otherwise related to his active military service, particularly the in-service treatment for low back pain and the motor vehicle accidents described in the section above.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.

Vitiligo:  The designated examiner should confirm that the Veteran has vitiligo or other similar skin disability.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has a skin disability such as vitiligo that had its onset during, or is otherwise related to his active military service, particularly the in-service complaints of skin problems described in the section above.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.

Dry and sore throat:  The designated examiner should determine whether the Veteran has a chronic disability that is manifested by a dry and sore throat, including any reflux disease.  If a disability is identified, based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has such a disability that had its onset during, or is otherwise related to his active military service, particularly the in-service treatment for a sore throat and pharyngitis.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.

3.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.

4.  After undertaking any other development deemed appropriate, adjudicate the claim of service connection for a sinus disability on the merits, and re-adjudicate the claims of service connection for sleep apnea, a disability manifested by pain and discomfort of the left chest and arm, a back disability, vitiligo, and a disability manifested by a dry and sore throat.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


